Citation Nr: 0802603	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee injury 
residuals with osteoarthritis, currently rated as 30 percent 
disabling.

4.  Entitlement to an earlier effective date for increased 
rating for left knee injury residuals with osteoarthritis.

5.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas  

The issues of entitlement to an increased rating for left 
knee injury residuals; entitlement to earlier effective date 
for left knee injury residuals; and entitlement to a grant of 
TDIU are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran's hemorrhoid disability is productive of 
itching, burning, and occasional bleeding, but is not 
productive of persistent bleeding, fissures or anemia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
hemorrhoids disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran seeks service connection for PTSD.  His DD214 
does not indicate that he received any medals or citations.  
There is no evidence of record showing that the veteran 
engaged in combat.  In support of his claim he submitted a 
stressor statement in which he says that while overseas he 
"had a traumatic experience with [ethnic group] people."  
He added as follows:

I had a traumatic experience throughout 
my military life.  I was not ready for 
all the Hell I went through when I joined 
services.  I feel the military ruin [sic] 
my life.

He did not elaborate further.  In a statement received by the 
RO in June 2005 he mentioned that his wife had been granted 
service connection for PTSD due to miscarriages she suffered 
during her military service, and contended that as the 
"father of these children" he too should be granted service 
connection for PTSD.  Apart from the branch of service in 
which he served and the beginning and ending dates of his 
active military service he has provided absolutely no other 
details.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 CFR § 3.304(f).  

VA medical records confirm that the veteran receives 
treatment for various psychological disorders; however, he 
does not have a current PTSD disorder.  In fact, mental 
health treatment records dated in October 2006 stress that 
the cognitive-behavioral therapy group that the veteran 
attends is "not a PTSD group but a group for various 
diagnoses."  According to the group therapy treatment 
provider, the veteran requested and was given a statement to 
confirm his attendance in the program.  She then avers as 
follows:

 . . . he made a very big issue of the 
fact there was no mention of attending 
the group to treat his PTSD (which is not 
his diagnosis.).  

Based on the foregoing the veteran clearly does not have a 
currently diagnosed PTSD disorder.  It follows that if there 
is no currently diagnosed PTSD disorder there obviously is no 
current PTSD disability.  The veteran thus does not meet 
basic requirements for a grant of service connection for 
PTSD.  See Pond v. West, 12 Vet. App. 341 (1999) (A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service).  In addition, the stressor information is 
woefully lacking for verification purposes.  See 38 C.F.R. § 
3.159 (c)(2)(i) (providing that in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  In any event, in the absence of a 
current PTSD disability, service connection for PTSD must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence or a current disability.  
The medical records in this case do not indicate that the 
veteran has PTSD.  The second element to be addressed is 
whether the evidence establishes that the veteran suffered an 
in-service event, injury or disease.  The record does not 
contain a corroborated stressor.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  For the reasons above, the Board finds in this 
case that a VA examination is not required.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Board has considered the doctrine of reasonable doubt but 
finds it to be inapplicable as the record contains no 
competent medical evidence of a current PTSD disorder.  
38 C.F.R. §§ 3.102, 3.159(a)(1).

II.  Increased Rating for Hemorrhoids

In a rating decision dated in April 1993 the veteran was 
granted service connection for hemorrhoids with an evaluation 
of 10 percent effective November 7, 1989.  In March 2004 he 
submitted a claim for an increased rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

VA regulations provide for a noncompensable rating for mild 
or moderate hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  Id.  A maximum rating of 20 percent is 
warranted where there is persistent bleeding and secondary 
anemia, or with fissures.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical and lay evidence does not support a rating in 
excess of 10 percent.  VA treatment records dated in April 
2004 document the veteran's complaints of "itching and 
burning" hemorrhoids; but he denied noticing any fresh 
bright red blood.  Physical examination of the rectal and 
perianal area was normal.  The Board particularly notes that 
there was no report of secondary anemia or fissures.  

In April 2004 the veteran was accorded a C&P examination, 
during which he reported constant rectal pain and burning 
with occasional bleeding.  Rectal examination revealed two 
internal 5 millimeter hemorrhoids at 4 o'clock and 8 o'clock, 
but no fissures, occult blood, or redundant tissue.  

In short, the evidence confirms that the veteran has internal 
hemorrhoids, with symptoms that include burning, itching, and 
"occasional" bleeding.  However, there is no evidence of 
any of persistent bleeding with secondary anemia or fissures.  
In the absence of lay or medical evidence of persistent 
bleeding with secondary anemia or fissures the criteria for a 
maximum rating of 20 percent are not met.  See 38 C.F.R. § 
4.114, DC 7336.  

The Board notes the court's ruling in McClendon regarding the 
provision of VA examinations (see McLendon v. Nicholson, 20 
Vet. App. 79 (2006)), but finds the evidence of record to be 
sufficient to determine the current severity of the veteran's 
hemorrhoids disability as the veteran has not alleged any 
additional symptoms or increased symptomatology since the 
April 2004 examination.  See 38 C.F.R. § 3.327.

The assignment of an extra-schedular rating was considered 
under the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
record contains no objective evidence that the veteran's 
service-connected hemorrhoids disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  Although medical records document the 
veteran as reporting that he has not worked since 1986, there 
is no evidence that the hemorrhoids markedly interefered with 
employment or that he is unemployed because of his 
hemorrhoids disability.  Accordingly, referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  Letters from the RO dated in 
April 2004 and March 2005 satisfied the duty to notify 
provisions.  The veteran was apprised of the information and 
evidence necessary to establish his claim for entitlement to 
service connection for PTSD, and of the information and 
evidence necessary to establish his claim for an increased 
rating for his service-connected hemorrhoids disability.  He 
was also advised of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  In addition, he was specifically 
requested to provide "any evidence in [his] possession that 
pertains to [his] claim."  See 38 C.F.R. § 3.159(b)(1).  
Although the March 2005 letter was issued after the July 2004 
rating decision, the Board notes that the April 2004 letter 
was adequate for notice purposes.  The Board is thus 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In accordance with Dingess/Hartman the veteran was 
informed of how VA establishes disability ratings and 
effective dates by way of correspondence dated in April 2006.  
Dingess/Hartman, 19 Vet. App. 473.

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record.  VA treatment records, which 
include relevant findings from general physical examinations, 
have also been obtained and made a part of the file.  The 
veteran was also accorded a C&P examination in April 2004, 
which included examination of his rectal/perianal area.  The 
report of this examination is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied

A rating in excess of 10 percent for hemorrhoids is denied.


REMAND

The veteran also seeks an increased rating for his service-
connected left knee disability.  He complains of constant 
left knee pain all the way around the kneecap, and says that 
it hurts to bend the knee back and forth.  He adds that he 
does not use a knee brace, but says that he uses a walking 
cane "from time to time."  Review of the record shows that 
his left knee disability is rated under the limitation of 
extension provisions of Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

VA regulations provide that diagnostic codes predicated on 
limitation of motion (such as 5261) do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In April 2004 and again in February 2005 the veteran was 
accorded a C&P joint examination.  Unfortunately, neither 
examiner provided sufficient information regarding functional 
loss due to pain.  In addition, the Board notes that while 
the February 2005 examiner advised of an "addendum to follow 
to include exam-specific indications," no such document is 
of record.  In accordance with 38 C.F.R. § 3.327, the Board 
finds that the veteran should be accorded a new C&P 
examination for evaluation of his left knee disability. 

With regard to the veteran's appeal for an earlier effective 
date for an increased rating for left knee injury residuals 
with osteoarthritis, the Board notes that the increased 
rating for the knee is inextricably intertwined with that 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  The issue 
of an earlier effective date for increased rating left knee 
injury residuals with osteoarthritis must therefore be 
remanded pending resolution of the underlying claim for an 
increased rating for left knee injury residuals with 
osteoarthritis.

The Board also notes the veteran's claim that he has not 
worked since 1986 and is unable to work because of his knee 
problems; however, review of the record reveals that the 
issue of TDIU was never adjudicated.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability); see also VAOPGCPRPEC 12-2001.  Remand is 
thus warranted.  See VAOPGCPREC 6-96 (because the Board would 
have jurisdiction over the question of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
disability or disabilities raised in connection with a claim 
for an increased rating for such disability or disabilities, 
the proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral).

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Little Rock Veterans' 
Affairs Medical Center (VAMC).  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all 
relevant VA medical records pertaining to the veteran that 
are dated from April 2004 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue the veteran notice in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU.  Said notice must 
include provision to the veteran of the 
appropriate TDIU claim form.

2.  Request all treatment records compiled 
since April 2004 by the Little Rock, 
Arkansas VAMC.  If the veteran identifies 
any pertinent private treatment records, 
they should also be obtained and 
associated with the record.  

3.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine the severity of his left knee 
disability.  The claims file must be made 
available to, and reviewed by, the 
examiner.  Range of motion studies are 
essential and the examiner should 
ascertain whether the left knee exhibits 
weakened movement, or excess fatigability 
or incoordination.  Any determination 
should be expressed in terms of the degree 
of additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should also be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also assess the impact 
of the service-connected disability on the 
veteran's ability to obtain and retain 
substantially gainful employment 
consistent with his education and 
occupational experience.  

All conclusions should be supported by a  
complete rationale.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  

4.  After completion of the above and any 
additional development deemed necessary, 
adjudicate the issues on appeal, including 
the issue of entitlement to a grant of 
TDIU.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


